DETAILED ACTION

Allowable Subject Matter

Claims 1, 6, and 10-22 and 26 are allowed.

The following is an examiner’s statement of reasons for allowance: Bachschmid et al (US 6,109,218) teaches a cooling system valve that is pressure regulated by a pressure downstream a radiator, wherein the pressure acts on a valve actuator.  Bartolazzi (US 5,975,031) teaches a pressure regulated cooling valve that is downstream of a radiator and between the radiator and an engine, wherein pressure acting on the valve from coolant flowing from an upstream direction acts on the valve.  Maeda et al (US 4,964,371) teaches a pressure regulated coolant valve that is upstream a radiator and uses pressure to open and close the valve and a bypass passage.  Matsushiro et al (US 5,404,842) teaches a coolant control valve that is pressure regulated having a bypass passage and being downstream of a radiator and between the radiator and an engine.  Watanabe (US 2018/0283258) teaches a coolant control valve having a pressure passage to regulate a bypass to a heater, where the valve is downstream of an engine and upstream a radiator.  The prior art does not teach nor render obvious a cooling system valve for an engine cooling system having an open and closed condition and downstream of a radiator and between the radiator and the engine, wherein the valve is dependent of a pressure upstream the cooling system valve, wherein the cooling system valve comprises a valve member actuator that is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747